 


110 HRES 129 EH: Electing officers of the House of Representatives
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 129 
In the House of Representatives, U. S., 
 
February 6, 2007 
 
RESOLUTION 
Electing officers of the House of Representatives 
 
 
That Lorraine C. Miller of the State of Texas, be, and is hereby, chosen Clerk of the House of Representatives, effective February 15, 2007; and That Daniel P. Beard of the State of Maryland be, and is hereby, chosen Chief Administrative Officer of the House of Representatives, effective February 15, 2007.  
 
Karen L. Haas,Clerk. 
